Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20200083189 A1) hereafter referred to as Chen.
In regard to claim 1 Chen teaches [see Fig. 20] a semiconductor structure comprising: 
a wiring layer [see paragraph 0047 “redistribution circuit structure 150” see paragraph 0027, 0035 “any suitable carrier for carrying a semiconductor wafer or a reconstituted wafer for the manufacturing method of the semiconductor package” “In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] ; 
a die set [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] on the wiring layer; and 
a silicon containing gap fill [see paragraph 0043 “insulating encapsulation 140” “ silicon-containing resins” “further include inorganic filler or inorganic compound (e.g. silica, clay, and so on)”]  material on the wiring layer and laterally surrounding the die set.
In regard to claim 2 Chen teaches [see Fig. 20 is an interposer under broadest reasonable interpretation]  wherein the wiring layer is within an interposer.
In regard to claim 3 Chen teaches wherein the wiring layer is within a chip-level back end [“In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] of the line (BEOL) build-up structure.
[this rejection of claim 6 is for the case when the term “silicon matrix” is interpreted as a silicon compound in a matrix, see below for the rejection for the case when the term “silicon matrix” is interpreted as elemental silicon in a matrix]
In regard to claim 6 Chen teaches wherein the silicon containing gap fill material [see paragraph 0043 “insulating encapsulation 140” “ silicon-containing resins” “further include inorganic filler or inorganic compound (e.g. silica, clay, and so on)”]  includes a silicon matrix.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu et al. (US 20170301650 A1) hereafter referred to as Yu.
In regard to claim 4 Chen teaches wherein: the die set includes a first die [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] and a second die; and
 the first die includes a first die-level BEOL build-up [“In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] structure, and the second die includes a second die-level BEOL build-up [“In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] structure; and 
but does not teach the first and second die-level BEOL build-up structures each include damascene interconnects.
See Yu paragraph 0015-0017 “RDLs 26 are also referred to as front-side RDLs since they are located on the front side of device die 136 ” “RDLs 31, which include bond pads therein” “RDLs 31 and dielectric layers 28 and 32 are formed in a dual damascene process, which includes depositing dielectric layers 28 and 32 (which may be formed as a single layer or two layers separated by an etch stop layer), forming trenches in dielectric layer 32 and via openings in dielectric layer 28 to expose some portions of RDLs 26, and filling the trenches and via openings with a conductive material”.
Thus it would be obvious to modify Chen to include the first and second die-level BEOL build-up structures each include damascene interconnects.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that damascene interconnects are known to give good results to form redistribution layers on front side of device die to increase the complexity of interconnect, to perform more work.

Claim(s) 5, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kilcoyne et al. (US 20180301365 A1) hereafter referred to as Kilcoyne.
In regard to claim 5 Chen teaches wherein the die set includes a pair of dies [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] , and further comprising a planar surface [see Fig. 20] along the silicon containing gap fill material and back sides of the pair of dies but does not state that it is planarized .
See Chen Fig. 2, Fig. 3 see carrier 112, see paragraph 0044-0046 “the insulating encapsulation 140 is planarized”.
See Kilcoyne Figs. 1-5 see the use of two handle wafers, see paragraph 0026 “one or more die 100a-100c having variable (e.g., greater than 5 μm) thicknesses 102a-102c may have been previously fabricated in a manner known in the art on one or more device wafers and singulated” “Temporarily bonding the die 100a-100c to the first handle wafer 118 provides necessary support in order to allow for thinning and processing of the die back sides 108a-108c without breaking” “grinding and thinning removes the substrate material from the back sides 108a-108c of the die 100a-100c until a desired thickness (e.g., 40 μm) is achieved” “With reference to FIG. 3, optionally a polymeric material 130 may be used to temporarily fill gaps 132 between the die 100a-100c to a level 134 approximately equal to a final desired height of the die 100a-100c”.
Thus it would be obvious to modify Chen to add the use of a first handle before the step of Chen Fig. 2 for the purpose of thinning the dies, the encapsulation 140 is applied over dies while dies on the first handle i.e. before thinning  and then leaving the carrier attached i.e. to modify Chen to include “planarized”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use thinning and dies of different thickness for maximum flexibility of design and manufacture and since the method of Kilcoyne leaves the carrier attached for support.
In regard to claim 12 Chen teaches wherein the die set includes a first die [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] and a second die, but does not state each having a thickness of at least 20 μm.
See Kilcoyne Figs. 1-5 see the use of two handle wafers, see paragraph 0026 “one or more die 100a-100c having variable (e.g., greater than 5 μm) thicknesses 102a-102c may have been previously fabricated in a manner known in the art on one or more device wafers and singulated” “Temporarily bonding the die 100a-100c to the first handle wafer 118 provides necessary support in order to allow for thinning and processing of the die back sides 108a-108c without breaking” “grinding and thinning removes the substrate material from the back sides 108a-108c of the die 100a-100c until a desired thickness (e.g., 40 μm) is achieved” “With reference to FIG. 3, optionally a polymeric material 130 may be used to temporarily fill gaps 132 between the die 100a-100c to a level 134 approximately equal to a final desired height of the die 100a-100c”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "each having a thickness of at least 20 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 13 Chen teaches  wherein the silicon containing gap fill material does not cover back sides [see Fig. 20] of the first die and the second die.
In regard to claim 14 Chen teaches wherein the die set includes a first die [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] and a second die, but does not state each having a thickness of less than 20 μm.
See Chen Fig. 2, Fig. 3 see carrier 112, see paragraph 0044-0046 “the insulating encapsulation 140 is planarized”.
See Kilcoyne Figs. 1-5 see the use of two handle wafers, see paragraph 0026 “one or more die 100a-100c having variable (e.g., greater than 5 μm) thicknesses 102a-102c may have been previously fabricated in a manner known in the art on one or more device wafers and singulated” “Temporarily bonding the die 100a-100c to the first handle wafer 118 provides necessary support in order to allow for thinning and processing of the die back sides 108a-108c without breaking” “grinding and thinning removes the substrate material from the back sides 108a-108c of the die 100a-100c until a desired thickness (e.g., 40 μm) is achieved” “With reference to FIG. 3, optionally a polymeric material 130 may be used to temporarily fill gaps 132 between the die 100a-100c to a level 134 approximately equal to a final desired height of the die 100a-100c”.
Thus it would be obvious to modify Chen to add the use of a first handle before the step of Chen Fig. 2 for the purpose of thinning the dies, the encapsulation 140 is applied over dies while dies on the first handle i.e. before thinning and then leaving the carrier attached i.e. to modify Chen to include “planarized”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use thinning and dies of different thickness for maximum flexibility of design and manufacture and since the method of Kilcoyne leaves the carrier attached for support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "each having a thickness of less than 20 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 15 Chen and Kilcoyne as combined teaches further comprising a dielectric  layer [see paragraph 0029 “the buffer layer 116 may be a dielectric material layer. In some embodiments, the buffer layer 116 may be a polymer layer which made of polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), or any other suitable polymer-based dielectric material. In some embodiments, the buffer layer 116 may be Ajinomoto buildup film (ABF), solder resist film (SR), or the like”] spanning over the silicon containing gap fill material and a back side of the first die , but does not state that the dielectric  is silicon containing.
However see paragraph 0036 “the passivation layer 130c and the protection layer 130e may be a polybenzoxazole (PBO) layer, a polyimide (PI) layer or other suitable polymers. In some alternative embodiments, the passivation layer 130c and the protection layer 130e may be made of inorganic materials, such as silicon oxide, silicon nitride, silicon oxynitride, or any suitable dielectric material”.
Thus it would be obvious to modify Chen to use inorganic materials, such as silicon oxide, silicon nitride, silicon oxynitride for buffer layer 116.
The motivation is that inorganic materials, such as silicon oxide, silicon nitride, silicon oxynitride are known to give good results as dielectric.
In regard to claim 17 Chen and Kilcoyne as combined teaches [see combination claim 14 in the combination the carrier remains attached] further comprising a carrier substrate bonded to the silicon containing layer opposite the die set.
In regard to claim 18 Chen teaches wherein the die set includes a first die and a second die, and further comprising a carrier substrate [ see Fig. 2 see paragraph 0027 “carrier 112” “material of the debond layer 114 may be any material suitable for bonding and debonding the carrier 112 from the above layer(s) (e.g. the buffer layer 116) or any wafer(s) disposed thereon”, see Fig. 14 it is then de-bonded] bonded to back sides of the first die and the second die.
however, Chen does not teach that the carrier remains bonded to back sides of the first die and the second die.
See Chen Fig. 2, Fig. 3 see carrier 112, see paragraph 0044-0046 “the insulating encapsulation 140 is planarized”.
See Kilcoyne Figs. 1-5 see the use of two handle wafers, see paragraph 0026 “one or more die 100a-100c having variable (e.g., greater than 5 μm) thicknesses 102a-102c may have been previously fabricated in a manner known in the art on one or more device wafers and singulated” “Temporarily bonding the die 100a-100c to the first handle wafer 118 provides necessary support in order to allow for thinning and processing of the die back sides 108a-108c without breaking” “grinding and thinning removes the substrate material from the back sides 108a-108c of the die 100a-100c until a desired thickness (e.g., 40 μm) is achieved” “With reference to FIG. 3, optionally a polymeric material 130 may be used to temporarily fill gaps 132 between the die 100a-100c to a level 134 approximately equal to a final desired height of the die 100a-100c”.
Thus it would be obvious to modify Chen to add the use of a first handle before the step of Chen Fig. 2 for the purpose of thinning the dies, the encapsulation 140 is applied over dies while dies on the first handle i.e. before thinning and then leaving the carrier attached i.e. to modify Chen to include that the carrier remains bonded to back sides of the first die and the second die.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use thinning and dies of different thickness for maximum flexibility of design and manufacture and since the method of Kilcoyne leaves the carrier attached for support.
In regard to claim 19 Chen and Kilcoyne as combined teaches wherein the carrier substate is bonded [see Chen paragraph 0027-0030 “buffer layer 116”] to the back sides of the first die and the second die with a moldable [because it is polymer] layer .
In regard to claim 20 Chen and Kilcoyne as combined does not teach wherein the moldable layer comprises silicon.
However see Chen paragraph 0041 “above connecting films may be, but not limited to, a die attach film or a layer made of adhesives, epoxy-based resin, acrylic polymer, other suitable insulating material, or the like, and which may be with or without fillers filled therein (such as silica”.
Thus it would be obvious to modify Chen to include wherein the moldable layer comprises silicon.
The motivation is that fillers such as silica are known to give good results to optimize the strength and rigidity of the connecting films .

[this rejection of claim 6 is for the case when the term “silicon matrix” is interpreted as elemental silicon in a matrix, see above for the rejection for the case when the term “silicon matrix” is interpreted as a silicon compound in a matrix ]
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shirasaka et al. (CN 1832158 A) hereafter referred to as Shirasaka .
In regard to claim 6 Chen teaches [see paragraph 0043 “insulating encapsulation 140” “ silicon-containing resins” “further include inorganic filler or inorganic compound (e.g. silica, clay, and so on)”] but does not specifically teach wherein the silicon containing gap fill material includes a (elemental) silicon matrix.
See Shirasaka teaches “This invention firstly claims Japanese not reviewing text JP2004-128473 in the patent application. the typical example known and resin used is epoxy resin mixed with a filler of low molecular weight and diphenyl resin. Typical examples into the resin filler comprises silicon crystal crushing, crushing particle type amorphous silicon and amorphous silicon”.
Thus it would be obvious to modify Chen to include wherein the silicon containing gap fill material includes a silicon matrix.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that this is known to be be good resin for insulation.
In regard to claim 7 Chen teaches [see paragraph 0043 “insulating encapsulation 140” “ silicon-containing resins” “further include inorganic filler or inorganic compound (e.g. silica, clay, and so on)”] but does not specifically teach wherein the silicon containing gap fill material includes silicon crystals.
See Shirasaka teaches “This invention firstly claims Japanese not reviewing text JP2004-128473 in the patent application. the typical example known and resin used is epoxy resin mixed with a filler of low molecular weight and diphenyl resin. Typical examples into the resin filler comprises silicon crystal crushing, crushing particle type amorphous silicon and amorphous silicon”.
Thus it would be obvious to modify Chen to include wherein the silicon containing gap fill material includes silicon crystals.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that this is known to be be good resin for insulation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818